UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                          ____________________

                             No. 99-60458
                           Summary Calendar
                         ____________________

                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                      GLEN FREDERICK DIXON, SR.,

                                                   Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (4:98-CR-ALL-WS)
_________________________________________________________________
                            July 7, 2000
Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Glen Frederick Dixon, Sr., appeals his jury-trial conviction

and sentence for stabbing Officer Bradley Alex with the intent to

do bodily harm, in violation of 18 U.S.C. §§ 1153 and 113(a)(3).

     Dixon contends the district court erred in enhancing his

sentence   three   levels,   pursuant   to   U.S.S.G.   §   3A1.2(b),   for

resisting arrest.    He claims the altercation did not occur during

a valid stop because the officer did not have a warrant with him

and was unsure whether there was one at the station.

     We review the sentencing court’s application of the Sentencing

Guidelines de novo and accept its fact-findings unless they are


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
clearly erroneous.   United States v. Rodriguez-Guzman, 56 F.3d 18,

20 (5th Cir. 1995).         Of course, we defer to its credibility

determinations. E.g., United States v. Sotelo, 97 F.3d 782, 799

(5th Cir. 1996).

      At the sentencing hearing, the court noted it had heard

Officer Alex’s testimony at trial and found the offense occurred

while Dixon was resisting arrest, indicating it believed the

Officer’s testimony.   Dixon has not demonstrated that this finding

was clearly erroneous.

     Dixon maintains also that, prior to or during trial, the

district court should have ordered, sua sponte, a mental competency

examination pursuant to 18 U.S.C. § 4241.         We review such failure

for abuse of discretion.     United States v. Davis, 61 F.3d 291, 303

(1995).

     In his six-line appellate argument, Dixon alludes to testimony

concerning his substance abuse and resulting impairment to his

mental condition, mentions that his behavior at trial was erratic,

and refers to an attempted suicide.           However, Dixon failed to

provide   any   citations    to    the   record   in   support   of    these

contentions.    For an argument to be reviewed on appeal, it must

contain citations to the part of the record relied upon.              FED. R.

APP. P. 28(a)(9)(A).     Because it is not adequately briefed, the

issue is considered waived.       See United States v. Gourley, 168 F.3d
165, 172-73 n.11, cert. denied, 120 S. Ct. 72 (1999).        And, because

the suicide attempt, and resulting mental examination, occurred

after trial, the district court could not have relied on it as


                                   - 2 -
justification for questioning Dixon’s competency to earlier stand

trial.

                                                     AFFIRMED




                              - 3 -